                             UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    MISSION COAL COMPANY, LLC, et al., 1                        )        Case No. 18-04177-TOM11
                                                                )
                                       Debtors.                 )        (Jointly Administered)
                                                                )
                                                                )        Re: Docket No. 490

             NOTICE OF FILING OF OPENING BIDDER’S PROPOSED AGREEMENT


             PLEASE TAKE NOTICE that on December 5, 2018, the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion for Entry of an Order

(I) Authorizing the Debtors to Enter Into and Perform Under the Stalking Horse Purchase

Agreement, (II) Approving Bidding Procedures for the Sale of the Debtors’ Assets, (III) Scheduling

Hearings and Objection Deadlines with Respect to the Sale, (IV) Scheduling Bid Deadlines and

an Auction, (V) Approving the Form and Manner of Notice Thereof, (VI) Approving Contract

Assumption and Assignment Procedures, and (VII) Granting Related Relief [Docket No. 393] (the

“Motion”), attached to which was a draft stalking horse purchase agreement (the “Stalking Horse

Purchase Agreement”), which, as noted in the Motion, remained subject to material revision in

connection with ongoing negotiations between the Debtors and the DIP Lenders. 2



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Mission Coal Company, LLC (8465); Beard Pinnacle, LLC (0637); Oak Grove Land Company,
      LLC (6068); Oak Grove Resources, LLC (0300); Pinnacle Land Company, LLC (6070); Pinnacle Mining
      Company, LLC (7780); Seminole Alabama Mining Complex, LLC (6631); Seminole Coal Resources, LLC
      (1795); Seminole West Virginia Mining Complex, LLC (7858); Seneca Coal Resources, LLC (1816); and Seneca
      North American Coal, LLC (5102). The location of the Debtors’ service address is: 7 Sheridan Square, Suite
      300, Kingsport, Tennessee 37660.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Bidding
      Procedures Order (as defined herein).




Case 18-04177-TOM11                 Doc 512 Filed 12/28/18 Entered 12/28/18 15:24:07                             Desc
                                      Main Document    Page 1 of 4
       PLEASE TAKE FURTHER NOTICE that on December 17, 2018, the DIP Lenders filed

the DIP Lenders’ Statement Regarding, and Response to the Committee’s Objection to, the

Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to Enter Into and Perform

Under the Stalking Horse Purchase Agreement, (II) Approving Bidding Procedures for the Sale of

the Debtors’ Assets, (III) Scheduling Hearings and Objection Deadlines with Respect to the Sale,

(IV) Scheduling Bid Deadlines and an Auction, (V) Approving the Form and Manner of Notice

Thereof, (VI) Approving Contract Assumption and Assignment Procedures, and (VII) Granting

Related Relief [Docket No. 442] and related documents in support thereof (the “DIP Lenders’

Documents”) [Docket No. 445], attached to which was a proposed modified stalking horse

purchase agreement in a form that was, at the time, acceptable to the DIP Lenders (the “Modified

Stalking Horse APA”).

       PLEASE TAKE FURTHER NOTICE that on December 19, 2018, a hearing (the

“Hearing”) on the Motion was held before the Honorable Tamara O. Mitchell, at the United States

Bankruptcy Court for the Northern District of Alabama, Southern Division, Courtroom #3, Robert

S. Vance Federal Building, 1800 Fifth Avenue North, Birmingham, Alabama 35203-2111 (the

“Court”), at which Hearing the DIP Lenders stated on the record the terms of a revised proposed

bid (the “Revised Bid”), which Revised Bid, inter alia, provides for the approval and

consummation of the sale of the Debtors’ assets pursuant to an order pursuant to section 363 of

the Bankruptcy Code as opposed to approval and consummation pursuant to a chapter 11 plan of

reorganization.

       PLEASE TAKE FURTHER NOTICE that on December 21, 2018, the Court entered the

Order (I) Approving Bidding Procedures for the Sale of the Debtors’ Assets, (II) Scheduling the

Hearings and Objection Deadlines with Respect to the Sale, (III) Scheduling Bid Deadlines



                                               2


Case 18-04177-TOM11         Doc 512 Filed 12/28/18 Entered 12/28/18 15:24:07              Desc
                              Main Document    Page 2 of 4
and an Auction, (IV) Approving the Form and Manner of Notice Thereof, (V) Approving Contract

Assumption and Assignment Procedures, and (VI) Granting Related Relief (the “Bidding

Procedures Order”) [Docket No. 490], which Bidding Procedures Order provided that the Revised

Bid, as memorialized in a further revised purchase agreement (the “Opening Bidder’s Proposed

Agreement”), would be filed with the Court at a later date and serve as a minimum or floor bid.

See Bidding Procedures Order ¶ F.

       PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding Procedures

Order, the DIP Lenders hereby file the Opening Bidder’s Proposed Agreement, attached hereto as

Exhibit A, which agreement (i) has not been approved by the Court DQG (ii) KDV QRW EHHQ

executed by the Debtors, and the Debtors are not bound by such agreement.

       PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit B is a blackline

(changed pages only) of the Opening Bidder’s Proposed Agreement against the Stalking Horse

Purchase Agreement.

       PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit C is a blackline

(changed pages only) of the Opening Bidder’s Proposed Agreement against the Modified Stalking

Horse APA.



Dated: December 28, 2018                Respectfully submitted,

                                         /s/ Michael Leo Hall
                                         Michael Leo Hall
                                         D. Christopher Carson
                                         Heather Jamison

                                         BURR & FORMAN LLP
                                         420 North 20th Street, Suite 3400
                                         Birmingham, AL 35203
                                         Phone: (205) 251-3000
                                         Fax: (205) 458-5100


                                              3


Case 18-04177-TOM11         Doc 512 Filed 12/28/18 Entered 12/28/18 15:24:07             Desc
                              Main Document    Page 3 of 4
                                         Email: mhall@burr.com
                                                ccarson@burr.com
                                                hjamison@burr.com

                                         and

                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         Marty L. Brimmage, Jr. Esq. (pro hac vice)
                                         Lacy M. Lawrence, Esq. (pro hac vice)
                                         1700 Pacific Avenue, Suite 4100
                                         Dallas, TX 75201
                                         Phone: (214) 969-2800
                                         Fax: (214) 969-4343
                                         Email: mbrimmage@akingump.com
                                                   llawrence@akingump.com

                                         Arik Preis, Esq. (pro hac vice)
                                         Lisa G. Beckerman, Esq. (pro hac vice)
                                         Jason P. Rubin, Esq. (pro hac vice)
                                         Allison P. Miller, Esq. (pro hac vice)
                                         One Bryant Park
                                         Bank of America Tower
                                         New York, NY 10036-6745
                                         Phone: (212) 872-1000
                                         Fax: (212) 872-1002
                                         Email: apreis@akingump.com
                                                   lbeckerman@akingump.com
                                                   jrubin@akingump.com
                                                   amiller@akingump.com

                                         Counsel for the DIP Lenders and Prepetition First
                                         Lien Lenders

                               CERTIFICATE OF SERVICE

        I hereby certify that I have served a copy of the foregoing document in accordance with
the terms of this Court’s Order Pursuant to 11 U.S.C. §§ 102 and 105(a) and Bankruptcy Rules
2002(M) and 9007 Implementing Certain Notice and Case Management Procedures [Docket No.
67] (the “Case Management Order”) through the ECF system or as otherwise proscribed in the
Case Management Order on this the 28th day of December, 2018.

                                           /s/ Michael Leo Hall
                                           OF COUNSEL




                                               4


Case 18-04177-TOM11         Doc 512 Filed 12/28/18 Entered 12/28/18 15:24:07             Desc
                              Main Document    Page 4 of 4
